849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Byron J. STEVENS, III, Plaintiff-Appellant,v.Aaron J. JOHNSON;  Samuel A. Wilson, III, Defendants-Appellees.
No. 88-6012.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  May 27, 1988.

Byron J. Stevens, appellant pro se.
Before SPROUSE, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Byron J. Stevens, III, appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and imposing a $200 sanction pursuant to Fed.R.Civ.P. 11.  We agree with the district court that Stevens' complaint was frivolous and therefore discern no abuse of discretion in the district court's imposition of the Rule 11 sanction.   See Stevens v. Lawyers Mutual Liability Ins. Co., 789 F.2d 1056, 1060 (4th Cir.1986).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.